This is a pro se appeal from a district court order denying a postconviction petition for a writ of habeas corpus. Eighth Judicial District Court, Clark County; Michelle Leavitt, Judge.
Appellant contends that the district court erred by denying his petition without appointing counsel. We agree. See NRS 34.750(1). Appellant's petition indicated that he did not comprehend the proceedings, that he did not speak, write, or understand English, and that he lacked access to parts of the record. Appellant relied on an interpreter during trial. Appellant received a significant sentence and it appears from the record that this was his first petition challenging his judgment of conviction. Accordingly, we conclude that the district court abused its discretion when it denied appellant's request for counsel. See Renteria-Novoa v. State, 133 Nev., Adv. Op. 11, 391 P.3d 760, 761 (2017). According, we
ORDER the judgment of the district court REVERSED AND REMAND this matter to the district court for proceedings consistent with this order.